                                                                                                       $1"
              Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 1 of 23 PageID #:1

 oor,#'I'kH"R-n,"*,                                 AUSA JI;'" I Lt Eg5Dru-ntuu
              ., nn,ri
                  'f,utu r UNITED STATES DISTRICT COURT
        A!lG, u 1        d NoRTHERN DrsrRrcr oF rt-t,rNors AUG 01 Z0lg
                                       EASTERN DIVISION
                                                                        MAGISTRATE JUDGE
 ,*,.odt1,ffiHH,'SL.^                                                   JEFFREY T. GTLBERT
                                                   CASE NUMBER:


 MARC CAJIGAL
                      v.
                                                          I9 CR 624
                                     CRIMINAL COMPLAINT                MAGISTRATE JUDGE GILBERT

       I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
                                           COUNT ONE
On or about July 19, 2019, at Chicago, in the Northern District of Illinois, Eastern Division, the
defendant(s) violated:
     Code     Section,                           Offense Description
     Title 21, United States Code,   Section did knowingly and intentionally distribute a
     8a1(a)(1)                               controlled substance, namely, a mixture and
                                             substance containing a detectable amount of
                                             methamphetamine, a Schedule II Controlled
                                                 Substance


                                           COUNT TWO
On or about J.uly 24, 2019, at Chicago, in the Northern District of Illinois, Eastern Division, the
defendant(s) violated:
     Code Section                                Offense Description
     Title 21, United States Code, Section       did knowingly and intentionally distribute a
     8a1(a)(1)                                   controlled substance, namely, a mixture and
                                                 substance containing a detectable amount of
                                                 methamphetamine, a Schedule II Controlled
                                                 Substance


                                         COUNT THREE
On or about July 31, 2019, at Chicago, in the Northern District of Illinois, Eastern Division, the
defendant(s) violated:
     Code Section                                Offense Description
     Title 21, United States Code, Section       did knowingly and intentionally attempt to
     846                                        possess with intent to distribute a controlled
                Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 2 of 23 PageID #:1

                                                   substance, namely, 500 grams or more of a
                                                   mixture and substance containing a detectable
                                                   amount of methamphetamine, a Schedule II
                                                   Controlled Substance, in violation of Title 21,
                                                   United States Code, Section 8a1(a)(1)

    This criminal complaint is based upon these facts:
     X      Continued on the attached sheet.


                                                         Task Force O                Drug    Enforcement
                                                         Administration

Sworn to before me and signed in my presence.

 Date:   Ar.srrt   1.   2019                     (-.--
                                                                              stgruature

City and   state : Chicaso.   Illinois
                                                                    Printed name and Title
     Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 3 of 23 PageID #:1




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                        AFFIDAVIT

       I, ALISON TEEVAN, being duly sworn, state as follows:

       1.      I   am a Task Porce Officer with the Drug Enforcement Administration

("DEA") and have been so employed. since approximately Novembe         r       2Ot7 .   Prior to

serving as a Task Force Officer, I was a police officer with the Mount Prospect Police

Department from approximately February 2007 to November 20t7.              I   am currently

assigned to the DEA Chicago Field Division, and my responsibilities include the

investigation of narcotics trafficking offenses.

      2.       This affidavit is submitted in support of a criminal complaint alleging

that MARC CAJIGAL has violated Title 21, United States Code, Sections 841(a) and

846. Because this affidavit is being submitted for the limited purpose of establishing

probable cause       in   support of   a criminal   complaint charging CAJIGAL with

distribution of narcotics and attempted possession of narcotics with intent to

distribute,   I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to establish

probable cause to believe that the defendant committed the offenses alleged in the

complaint.

      3.       This affidavit is based on my personal knowledge; information provided

to me by other law enforcement agents; interviews of witnesses; my own observations

and actions; my experience and training; the experience of other agents; my review
     Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 4 of 23 PageID #:1




of audio and video recordings and other evidence, including seized narcotics;l my

interview of CAJIGAL; and my discussions with a Niles Police Department ("NPD")

confidential source (the "CS";.2

                    FACTS SUPPORTING PROBABLE CAUSE

                 Bachground of the Inuestigation Into CAJIGAL

       4.     In or around June 2019, the CS informed the DEA and NPD that
CAJIGAL was dealing in methamphetamine. The CS provided CAJIGAL's real name.

       5.     The CS indicated to law enforcement that s/he has known CAJIGAL for

approximately three months, and purchases one to two ounces of methamphetamine

from CAJIGAL per week. The CS further related to law enforcement that CAJIGAL

told the CS that CAJIGAL has up to five pounds of methamphetamine in his


I The investigation included the use of consensually recorded telephone calls and audio/video
recorded meetings involving an undercover officer. The transcripts of the conversations
described in this affidavit remain in draft form; to the extent quotations from the
conversations are included, they are preliminary, not final. The summaries of unrecorded
and recorded conversations in this affidavit do not include reference to all of the topics
covered during the conversations. In certain instances, I will offer my interpretations of
certain recorded conversations in brackets and otherwise. My understanding of these
conversations is aided by the understanding of the participating undercover agent, the
contents and context of the conversations, my familiarity with the facts and circumstances of
the investigation, my experience as a law enforcement officer, my discussions with other law
enforcement agents and officers, the experience of other law enforcement agents and officers
in this investigation, and other evidence developed during the course of this investigation.
The times listed for the recorded conversations are approximate.
2 The CS is a cooperating defendant for the NPD as a result of a redail theft and possession
of a controlled substance (methamphetamine) arrest on or about June 21, 2019. The CS is
cooperating in exchange for having this charge dismissed against him/her. Thus, this is the
first case Niles PD has worked with the CS. However, since that time, the CS has provided
intelligence on an additional four subjects (aside from CAJIGAL) involved in
methamphetamine sales in the Chicago area, which has been corroborated. The CS has two
misdemeanor convictions from May and September of 2000 (both for possession of liquor by
a minor and providing a peace officer with a false name), and one felony conviction for
possession of methamphetamine from 2017.



                                             2
        Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 5 of 23 PageID #:1




possession at one time. The CS further related      that CAJIGAL drives a newer model

silver Nissan and provided CAJIGAL's telephone number: (630) 822-636L.

         6.    After receiving this information from the CS, an NPD officer obtained

CAJIGAL's Illinois driver's license photograph from Illinois Secretary of State

records. The CS confi.rmed that the photograph depicted CAJIGAL, from whom s/he

had purchased methamphetamine. Illinois Secretary of State records also confirmed

that a 2Ol8 silver Nissan Maxima is registered to CAJIGAL under Illinois
re   gistration #BN42263.

      On or about   July       the CS and an Undercouer DEA Tash Force
                            19, 2019,
       Officer Purchased 35.9 Grams of Methamphetamine from CAJIGAL

         7.    On or about July 17, 2019, or JuIy 18, 2019, at the direction of law

enforcement, the CS contacted CAJIGAL, who was using phone number (630) 822-

6361.3 During     this unrecorded caII, the CS requested to purchase an ounce of
methamphetamine from CAJIGAL. According to the CS, during their conversation,

CAJIGAL indicated to the CS that he could supply the CS anytime.

         8.    On or about July 19, 2019, at approximately 7:30 p.m., the CS contacted

CAJIGAL, who was using phone number (630) 822-6361. This call was unrecorded,


3 Law enforcement identified the user of telephone number (630) 822-6361 as CAJIGAL in
the following way: I conducted a search through a Iaw enforcement database, which revealed
that the telephone number (630) 822-6361 is a mobile phone number associated with
CAJIGAL, serviced by T-MobiIe. In addition, CAJIGAL speaks with a distinct accent and
English is not his first language. I heard CAJIGAL's distinct accent during the calls between
him and the CS on July 17, 2019, and July 19, 2019, while the CS had the calls on
speakerphone. I then recognized CAJIGAL's voice during our first in-person meeting,
described below at Paragraph 15. When CAJIGAL called me directly from (630) 822-6361 on
July 23, 2019, as set forth below in Paragraph 27,I heard the same voice. Additionally, as
set forth below in Paragraph 21, CAJIGAL introduced himself as "Marc" when he texted me
from (630) 822-6361on July 23,2019.



                                             tl
     Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 6 of 23 PageID #:1




and took place      in the presence of the UC. The CS spoke to CAJIGAL via
speakerphone, allowing the UC to hear both sides of the conversation. The CS advised

that s/he and his/her friend, who, unbeknownst to CAJIGAL was an undercover DEA

Task Force Officer (the "IJC"), wished        to purchase "a zip"     [one ounce of
methamphetamine]. CAJIGAL stated, in summary, that was fine, and instructed the

CS to meet him at a Bed Bath and Beyond located on North Broadway Street, in

Chicago. CAJIGAL did not provide the CS with a price for the methamphetamine

during this conversation. The UC obtained $750 of DEA Official Advanced Funds

("OAF") to use for the anticipated purchase of methamphetamine.

      9.     After the phone caII between the CS and CAJIGAL, the NPD and the

DEA established surveillance on and in the vicinity of the Bed Bath and Beyond on

North Broadway Street.

      10.    At this time, the UC and CS, utilizing an undercover vehicle, travelled

to the area of the Bed Bath and Beyond. Law enforcement searched the CS for

contraband before the CS entered the undercover vehicle with the UC, which yielded

negative results.

      11.    At approximately 8:20 p.m., after arriving and parking on the top-level

parking lot of the Bed Bath and Beyond, the CS contacted CAJIGAL on (630) 822-

6361 and advised him s/he and the UC had arrived. This call was not recorded, and

took place in the presence of the UC. The CS spoke to CAJIGAL via speakerphone,

allowing the UC to hear both sides of the conversation. During this call CAJIGAL

advised, in summary, that he was parked on the street directly in front of the nearby




                                          4
     Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 7 of 23 PageID #:1




Walmart, located at 2844 North Broadway Street, Chicago, Illinois, and instructed

the CS and UC to come to his location.

      12.    Surveillance officers located and observed CAJIGAL parked on

Broadway Street in his silver Nissan Altima. Law enforcement observed CAJIGAL

seated in the driver's seat of the Nissan, and observed that he was the sole occupant

of the vehicle. Law enforcement maintained surveillance on the Nissan during the

meeting between CAJIGAL and the UC and CS.

      13. At approximately 8:27 p.m., the UC and CS relocated the undercover
vehicle and parked directly across the street from CAJIGAL's Nissan. The CS then

exited the undercover vehicle and entered into the front passenger seat of CAJIGAL's

Nissan. After approximately five minutes, both the CS and CAJIGAL exited

CAJIGAL's vehicle and walked over to the UC, who was still seated in the driver's

seat ofthe undercover vehicle.

      74.   The CS then entered into the front passenger seat of the undercover

vehicle while CAJIGAL waited outside of the front passenger side of the vehicle on

the sidewalk. After entering the vehicle, the CS removed a clear plastic baggie that

contained a white/clear rock-like substance (suspected methamphetamine) from

his/her bag and provided it to the UC. The CS advised the UC that CAJIGAL provided

the methamphetamine to the CS while s/he was in his vehicle, and the price was

$520. The UC then removed $520 in DEA OAF, placed it into an empty cigarette box,

and handed the cigarette box to CAJIGAL thru the open passenger side window.




                                         5
      Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 8 of 23 PageID #:1




          15.   After providing the money, the UC held a brief casual conversation with

CAJIGAL, thanking him for meeting. CAJIGAL stated it was no problem and advised

he "is always around." CAJIGAL and the UC and CS then parted ways without

further incident.

          16.   Immediately after the transaction, the UC and CS met with assisting

police personnel at a pre-determined location. The CS was searched for contraband,

which yielded negative results. The UC provided a DEA Task Force Officer with the

suspected methamphetamine. The Task Force Officer, as witnessed by a DEA Special

Agent, then transported the suspected methamphetamine to the Chicago DEA Field

Division where it was weighed and field-tested. The white lclear rock-like substance

provided by CAJIGAL field tested positive for the presence of methamphetamine and

weighed approximately 35.9 grams.

          17. A DEA Special Agent and the UC then conducted a debrief interview
with the CS during which time s/he provided the following information (in summary):

          a.    The CS advised that upon entering CAJIGAL's Nissan, they held a brief

conversation during which CAJIGAL advised the CS he was currently staying at a

house on "Winona." The CS informed law enforcement that based on having been to

the house on "Winona" him/herself on prior occasions, s/he knew CAJIGAL was

referring to a residence at l444West Winona, in Chicago, which is commonly utilized

as a "flop house"4 for methamphetamine users and dealers.



aA "flop house" is street terminology for a common residence or apartment utilized by various
narcotics dealers to sell narcotics out of, and for various narcotics users to use narcotics
within.


                                             6
       Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 9 of 23 PageID #:1




        b.     The CS stated that CAJIGAL advised, in summary, that he was running

Iow on product, and would have to order more soon. The CS stated CAJIGAL then

removed the bag of suspect methamphetamine from the vehicle's center console

directly underneath the radio and provided it to the CS.

        c.     The CS stated s/he and CAJIGAL then negotiated the price of $520, and

it   was at this time the CS discussed with CAJIGAL that the UC had the money for

the purchase and that the UC would be a "good customer" for CAJIGAL in the future.

The CS stated CAJIGAL seemed happy with this prospect, and that was when they

both walked over to the undercover vehicle.

     On or About July 23, 2019, CAJIGAL Communicated with the UC About
               Purchasing Methamphetamine Via the Darh Web

         18.   On JuIy 22,2019,1aw enforcement met with the CS and directed the CS

to contact CAJIGAL on (630) 822-6361in the presence of a DEA Special Agent and

the UC. This call was not recorded. The CS spoke to CAJIGAL via speakerphone,

allowing the UC to hear both sides of the conversation.

         19.   During this call, CAJIGAL complained to the CS, in summary, that he

was running low on both money and that his "supply" was gone, and that he only had

"personal" left. CAJIGAL used the word "crystal" during this conversation, which,

based on my training, experience, and knowledge of the investigation, refers to

methamphetamine. CAJIGAL referenced being recently robbed of both money and

"supply" [methamphetamine], and added that numerous customers owed him money

for methamphetamine that he had previously supplied them with. In response, the

CS reminded CAJIGAL of the UC. The CS told CAJIGAL,         in summary, that the UC
     Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 10 of 23 PageID #:1




has a steady job and source of money. Further, the CS told CAJIGAL that the UC

knows how to order narcotics via the "dark web."5

       20.     CAJIGAL asked the CS to give the UC his phone number, and also asked

for the UC's phone number. CAJIGAL told the CS, in summary, that he was going to

contact the UC the next day to discuss the possibility of the UC ordering "crystal"

[referring to methamphetamine] for him through the dark web, and further stated

that he wanted to order two pounds.

       2L.     On July 23, 2019, at approximately 1:18 p.m., the UC received a text

message from CAJIGAL, who was using (630) 822-6367.CAJIGAL identified himself

as "Marc," a   friend of the CS, and asked the UC to call him. The UC called CAJIGAL

on (630) 822-6367 at approximately 3:57 p.m. and spoke to CAJIGAL                            for

approximately nine minutes. This call was recorded.

       22.     During this conversation, CAJIGAL asked if the UC had spoken to the

CS, to which the UC acknowledged and stated,           in summary, that s/he was aware of

what CAJIGAL wanted to do (referring to the UC ordering two pounds of
methamphetamine for CAJIGAL via the dark web). The UC then asked CAJIGAL                       if
he currently "ha[d] anything right now" [referring to methamphetamine for sale], to

which CAJIGAL replied, "Just my personal stash right now, but I could do an'eight




5The "dark web" is a term used to describe an illicit internet marketplace that is often utilized
for criminal activity including, but not limited to, narcotics sales involving the shipment of
narcotics thru the mail and payment in the form of cryptocurrency.



                                               8
        Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 11 of 23 PageID #:1




ball."'6 CAJIGAL used the phrase "eight ball" multiple times during this

conversation.

          23.    CAJIGAL then informed the UC he was recently robbed twice, and lost

"eleven thousand and a pound and a half," but commented "it's the nature of the game

it is what it     is." The UC and CAJIGAL then briefly discussed aspects of ordering

narcotics via the dark web, and tentative plans for the UC to place an order on

CAJIGAL's behalf. CAJIGAL told the I-JC, "I wanna get a shipment before the

weekend if I could because       I am totally out."
          24.    The UC and CAJIGAL then agreed to meet the following day to discuss

details of placing an order via the dark web, and also for CAJIGAL to provide the UC

with 3.5 grams of methamphetamine.

             On or about July 24, 2019, the UC Purchased 7.8 Grams of
    Methamphetamine from CAJIGAL, and They Discussed the UC Purchasing
        Two Pounds of Methamphetamine for CAJIGAL on the Darh Web

          25.    On or about July 24,2019, at approximately 6:36 p.m., the UC contacted

CAJIGAL on (630) 822-6361. During this call, which was recorded, CAJIGAL and the

UC agreed to meet in an apartment complex parking lot in Mount Prospect, Illinois,

located on South Elmhurst Road. CAJIGAL did not provide the UC with a price for

the methamphetamine during the call. As a result, the UC obtained $400 in DEA

OAF to use for the anticipated purchase of methamphetamine. The UC was also

equipped with a video and audio recording device.




6   An "eight ball" is street terminology for 3.5 grams of narcotics.



                                                  9
    Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 12 of 23 PageID #:1




      26.   After this phone caII, law enforcement established surveillance on and

in the vicinity of the apartment complex on South Elmhurst Road. The UC          also

established a covert position within the apartment buitding.

      27.   At approximately 8:34 p.m., CAJIGAL contacted the UC from (630) 822-

6361 and stated he had arrived.   At the same time, surveillance officers   observed

CAJIGAL walking up to the front porch area of the apartment building at 1300 South

Elmhurst Road carrying a black satchel type bag. A short time later, the UC exited

out of the building and greeted CAJIGAL. This meeting was recorded. After a brief

conversation, the UC and CAJIGAL relocated from the porch to the east side of the

parking lot and sat on the curb before resuming conversations.

      28.   After sitting down, CAJIGAL and the UC began to discuss the basic

factors in ordering narcotics thru the dark web, including how different vendors can

have different rankings, reviews, and prices. The UC then provided CAJIGAL with a

piece of paper   that broke down the prices of three different dark web     vendors

currently selling methamphetamine in pound quantities.




                                         10
    Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 13 of 23 PageID #:1




        29.   The UC mentioned to CAJIGAL that the UC does not normally order

amounts as large as CAJIGAL wanted, and CAJIGAL responded, "I can do a kilo a

week." CAJIGAL then told the UC "I have two eight balls in one bag" [he brought two

"eight balls" of methamphetamine with him in his bag], and stated further, "Can we

go up? Need to   weigh it," [referring to needing to weigh the methamphetamine to split

it up]. In response, the UC told CAJIGAL, in summary, that s/he would just purchase
both.

        30.   The UC and CAJIGAL then resumed discussing the order CAJIGAL

wanted to place on the dark web, at which point CAJIGAL confirmed he wished to

purchase two pounds of methamphetamine.




                                           11
     Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 14 of 23 PageID #:1




       31.       The UC and CAJIGAL then had the following conversation:

       UC: "If you want I can order it for you but we need to come to some agreement

about the money...I don't want to be involved. in your sales."

       CAJIGAL: "No, I know."

       UC: "If I order it, I can front the money but when I give it to you I expect to be

paid back."

       CAJIGAL: "Of course."

       UC: "Like, when I hand     it   over to you, when   I hand you the package...I would

expect whatever the price is."

       CAJIGAL: [nods in affirmation]

       IJC: "I'm telling you know I can order it, I can put up the money, but I'm telling

you when    it   comes you gotta pay me back, not   I'm gonna go sell it all and then pay

me. Is that fair?"

       CAJIGAL: "Yes, that's fair."

      LIC: "As soon as it comes in, and      I'lI give you the tracking   number, just meet

me again here and        I'll give it to you minus my two ounces and you bring me the
balance."

       CAJIGAL: "OK, fair enough. Where do you want to ship it?"

       LfC: "Here."

       CAJIGAL: "OK."

       32-       Based   on my training and        experience, and knowledge        of   the

investigation, during this portion of the conversation, the parties discussed, in




                                              12
    Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 15 of 23 PageID #:1




summary, that the UC would utilize the dark web to purchase two pounds of

methamphetamine on behalf of CAJIGAL. The UC would use his/her own money to

make the purchase, and have the shipment of methamphetamine delivered to the

UC's apartment. Upon receiving the narcotics, the UC would contact CAJIGAL, who

would then meet with the UC. During this meeting, CAJIGAL would pay the UC in

cash for the cost of the order, and the UC would then give CAJIGAL the package

containing the methamphetamine. The UC and CAJIGAL also discussed additional

details, including the UC providing CAJIGAL with the tracking number and the UC

keeping approximately two ounces of the methamphetamine.

      33.   Prior to ending the meeting, CAJIGAL removed a plastic bag containing

a white/clear rock-Iike substance (suspected methamphetamine) from the black bag

he had with him, and provided   it to the UC. CAJIGAL initially tried to give the
narcotics to the UC for free. The UC asked CAJIGAL how much he normally charged

for one "eight baII" to which CAJIGAL responded, "$100." The UC subsequently

provided CAJIGAL with $200 in DEA OAF. CAJIGAL and the UC agreed to speak

the following day and parted ways without incident. Law enforcement observed

CAJIGAL return to his Nissan Maxima and leave the area.

      34.   Immediately after the meeting, the UC met with assisting police

personnel at a pre-determined location during which time the UC provided a DEA

Special Agent   with the   suspected methamphetamine. The Special Agent, as

witnessed by the UC, then transported the suspected methamphetamine            to   the

Chicago DEA Field Division where   it   was weighed and field-tested. The white lclear




                                           13
    Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 16 of 23 PageID #:1




rock like substance provided by CAJIGAL field tested positive for the presence of

methamphetamine and weighed approximately 7.8 grams.

 On or About July 26, 2019, the UC and CAJIGAL Confirmed the Order              for
          Two Pounds of Methamphetamine Ouer the Darh Web

      35.    On July 26, 2019, at approximately 7:54 p.m, the UC received a call

from CAJIGAL, who was using (630) 822-6361. This call was recorded. During this

call, in summary, the UC confirmed that CAJIGAL still wanted the UC to order "two

pounds" [two pounds of methamphetamine]. The UC then advised CAJIGAL s/he

would check the dark web immediately following their phone call, and text CAJIGAL

the total price with shipping. The UC asked CAJIGAL if he would have the money

for the order if the shipment were to arrive to which he responded, "Yea. Of course."

      36.    After concluding the phone caII at approximately 9:05 p.m., the UC sent

CAJIGAL a screenshot image of a d.ark web vend.or that depicted the price-per-pound

of "cartel crystal meth" [methamphetamine] to be $2,650 per-pound. The screenshot

also Iists a picture of a substance that, based on my training and experience, is

consistent with methamphetamine.




                                         t4
     Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 17 of 23 PageID #:1




      37.     The UC and CAJIGAL then had the following text message exchange:

              UC: "Price would be $5,396. That includes shipping. It went up $20 since

Wednesday."

              CAJIGAL: "Got it. u should have ok ordered it wednesday then.....loll'

              UC: "ha! I will put in the order now then, hopefully they confirm it

quickly"

              CAJIGAL: "ok lots of thanx!"




                                          15
         Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 18 of 23 PageID #:1




          38.    On or about July 27,2019, at approximately 8:37 p.m., CAJIGAL texted

the UC from (630) 822-6361 and requested that the UC call CAJIGAL. The UC did

not respond on this date.

          39.    On or about July 28, 2019, at approximately 7:55 p.m., the UC called

CAJIGAL on (630) 822-6361and informed him that the vendor accepted the order.

The UC went on to state, in summary, that the order should be shipped in the next

day or two. CAJIGAL asked the UC, "If you don't mind giving me the tracking number

so   I   can see what's going on," to which the UC responded "Of course." The

conversation concluded with the UC stating s/he would text CAJIGAL once the

tracking number was obtained.

           CAJIGAL Tracked the Pachage and Met with the UC to Pich Up
                  the Order of Methamphetamine from the UC

           40.   On or about July 28, 2Ot9, the DEA, in conjunction with the U.S. Postal

Inspection Service, created a fi.ctitious tracking number for the package CAJIGAL

discussed      with the UC,    because   the UC never actually placed an order for
methamphetamine. The fictitious tracking information was designed to show that the

package had "shipped" on         July 30, 2079, with one-day delivery scheduled for
Wednesday, JuIy 31, 2019.

           41.   Law enforcement created a United States Postal Service Priority MaiI

shipping box with a shipping label indicating that the parcel had shipped from

Fullerton, California, to Mount Prospect, Illinois. The box contained two brick shaped

objects that were heavily wrapped in vacuum-sealed bags and green cellophane, and




                                             16
    Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 19 of 23 PageID #:1




placed within   a grft bag with tissue paper to serve as two pounds of "sham"
methamphetamine.




                                        t7
     Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 20 of 23 PageID #:1




       42.    On or about July 30, 2019, at approximately 11:45 a.m., the UC texted

the fictitious tracking information to CAJIGAL at (630) 822-6361. CAJIGAL
confirmed receipt of the tracking information, and he and the UC made plans to meet

Iater in the day on July 31, 20t9.

       43.    On or about JuIy 31, 2019, at approximately 12:25 p.n., the UC texted

CAJIGAL at (630) 822-6361, requesting that CAJIGAL call the UC. CAJIGAL texted

the UC asking the UC to give him some time as he was "sti[ collecting money"

[referring to collecting money to purchase the methamphetamine]. At approximately

1:16 p.m., CAJIGAL, who was using (630) 822-6361, called the UC. This call was

recorded. The UC confirmed the package had been received, and CAJIGAL reiterated,

in summary, that he was waiting on some money to provide the UC and then he would

be on his way.

       44. At approximately      3:15 p.m., CAJIGAL, who was using (630) 822-6361,

called the UC and indicated he only had a portion of the money, but would soon be on

his way to meet the UC. This call was recorded. At 3:39 p.m. CAJIGAL texted the UC

from (630) 822-6361and stated, "I would like u to hold on to my car title as ur leverage

till i pay u for those 2lbs." CAJIGAL   and the UC agreed, in summary, to meet at the

same location as their prior meeting, which was an apartment complex          in Mount
Prospect, Illinois.   At approximately 4:03 p.m., CAJIGAL texted the UC from      (630)

822-6367 and stated he was 21 minutes away from the apartment complex.




                                           18
    Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 21 of 23 PageID #:1




      45.   At approximately 4:15 p.m., law enforcement established surveillance in

the vicinity of the apartment complex on South Elmhurst Road. The UC             also

established a covert position within the apartment building.

      46. At approximately 4:41 p.m., CAJIGAL texted the UC from (630) 822-
6361 and stated he had arrived.   At the same time, surveillance officers observed
CAJIGAL arrive in the apartment complex parking lot and park his Nissan Maxima.

      47.    Surveillance officers observed CAJIGAL and        a female passenger,
Individual A, exit the Nissan and walk towards the front entrance of the apartment

building. Moments later, the UC exited the building and greeted both CAJIGAL and

Individual A. After a brief conversation, Individual A returned to the Nissan while

the UC and CAJIGAL entered into the UC's undercover vehicle, which was already

parked in the parking lot. An audio and video recording device was located in the

undercover vehicle, and the UC was wearing an audio and video recording device.

After entering the undercover vehicle, CAJIGAL provid.ed the UC with an envelope

that contained $1,400 and the vehicle title for a 2018 Nissan Maxima in the name of

Marc A. Cajigal. CAJIGAL stated, in summary, that the UC should "hold onto this"

until CAJIGAL could pay the UC "the rest of the money" [offering the car title as
collateral for the UC to hold until CAJIGAL could give the UC the remainder of the

money in exchange for the two pounds of methamphetamine].

      48.   After receiving the money and the vehicle title, the UC retrieved the

USPS package containing the "sham" narcotics from the trunk of the undercover

vehicle and provided   it to CAJIGAL.   CAJIGAL opened the package and began to




                                         19
    Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 22 of 23 PageID #:1




remove one of the bricks of "sham" narcotics from within. At this time, the UC gave

assisting law enforcement personnel an arrest signal. Moments later, as CAJIGAL

was in possession of the package containing "sham" narcotics, law enforcement

personnel took CAJIGAL into custody without incident.

                                     Conclusion

       49.   Based on the foregoing,    I   respectfully submit that there is probable

cause to believe   that on or about JuIy 19, 2019, in Chicago, CAJIGAL knowingly and

intentionally distributed a controlled substance, namely, a mixture and substance

containing a detectable amount of methamphetamine, a Schedule              II   Controlled

Substance, in violation of Title 21, United States Code, Section 8a1(a)(1).

      50. I also respectfully submit that there is probable cause to believe that on
or about JuIy 23, 2019, in Chicago, CAJIGAL knowingly and intentionally distributed

a controlled substance, namely, a mixture and substance containing a detectable

amount of methamphetamine, a Schedule            II Controlled Substance, in violation of
Title 21, United States Code, Section 841(a)(1).




                                            20
      Case: 1:19-cr-00624 Document #: 1 Filed: 08/01/19 Page 23 of 23 PageID #:1




       51.     Further,   I respectfully submit that there is probable cause to believe
that on or about July 31, 20L9, in Chicago, CAJIGAL attempted to knowingly and

intentionally possess with intent to distribute a controlled substance, namely, 500

grams or more of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule         II   Controlled Substance, in violation of Title 21,

United States Code, Section 841(a)(1), in violation of Title 21, United States Code,

Section 846.


                                           FURTHE      AFFI         YETH NOT.


                                           ALISON
                                           Task   Force     Offi.cer, Drug Enforcement
                                           Administration


 U                                             on August 1, 2019.


  F
        States Magistrate Judge




                                             21
